UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 4, Commission File No. 1-15983 ARVINMERITOR, INC.(Exact name of registrant as specified in its charter) Indiana 38-3354643 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification organization) No.) 2135 West Maple Road, Troy, Michigan 48084-7186 (Address of principal executive offices) (Zip Code) (248) 435-1000(Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Registration S-T during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X 94,075,867 shares of Common Stock, $1.00 par value, of ArvinMeritor, Inc. were outstanding on July 4, INDEX Page No. PART I. FINANCIAL INFORMATION: Item 1. Financial Statements: Consolidated Statement of Operations - - Three and Nine Months Ended June 30, 2010 and 2009 3 Condensed Consolidated Balance Sheet - - June 30, 2010 and September 30, 2009 4 Condensed Consolidated Statement of Cash Flows - - Nine Months Ended June 30, 2010 and 2009 5 Condensed Consolidated Statement of Equity (Deficit) and Comprehensive Income (Loss) - - Three and Nine Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4. Controls and Procedures 61 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 61 Item 1A. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 5. Other Information 62 Item 6. Exhibits 63 Signatures 64 2 PART I. FINANCIAL INFORMATIONITEM 1. Financial Statements ARVINMERITOR, INC.CONSOLIDATED STATEMENT OF OPERATIONS(in millions, except per share amounts) Three Months Ended Nine Months Ended June 30, June 30, 2010 2009 2010 2009 (Unaudited) Sales $ 1,275 $ 942 $ 3,628 $ 3,124 Cost of sales (1,130 ) (873 ) (3,244 ) (2,903 ) GROSS MARGIN 145 69 384 221 Selling, general and administrative (94 ) (67 ) (268 ) (223 ) Restructuring costs (2 ) (6 ) (4 ) (76 ) Asset impairment charges — — — (153 ) Goodwill impairment charges — — — (70 ) Other operating expense (6 ) — (6 ) (1 ) OPERATING INCOME (LOSS) 43 (4 ) 106 (302 ) Other income 1 — 2 — Equity in earnings of affiliates 14 7 35 8 Interest expense, net (27 ) (24 ) (81 ) (71 ) INCOME (LOSS) BEFORE INCOME TAXES 31 (21 ) 62 (365 ) Provision for income taxes (26 ) (11 ) (36 ) (632 ) INCOME (LOSS) FROM CONTINUING OPERATIONS 5 (32 ) 26 (997 ) LOSS FROM DISCONTINUED OPERATIONS, net of tax (4 ) (112 ) (5 ) (167 ) NET INCOME (LOSS) 1 (144 ) 21 (1,164 ) Less: Net income attributable to noncontrolling interests (4 ) (20 ) (11 ) (10 ) NET INCOME (LOSS) ATTRIBUTABLE TO ARVINMERITOR, INC. $ (3 ) $ (164 ) $ 10 $ (1,174 ) NET INCOME (LOSS) ATTRIBUTABLE TO ARVINMERITOR, INC. Net income (loss) from continuing operations $ 1 $ (34 ) $ 15 $ (1,002 ) Loss from discontinued operations (4 ) (130 ) (5 ) (172 ) Net income (loss) $ (3 ) $ (164 ) $ 10 $ (1,174 ) BASIC EARNINGS (LOSS) PER SHARE Continuing operations $ 0.01 $ (0.47 ) $ 0.18 $ (13.82 ) Discontinued operations (0.04 ) (1.79 ) (0.06 ) (2.37 ) Basic earnings (loss) per share $ (0.03 ) $ (2.26 ) $ 0.12 $ (16.19 ) DILUTED EARNINGS (LOSS) PER SHARE Continuing operations $ 0.01 $ (0.47 ) $ 0.18 $ (13.82 ) Discontinued operations (0.04 ) (1.79 ) (0.06 ) (2.37 ) Diluted earnings (loss) per share $ (0.03 ) $ (2.26 ) $ 0.12 $ (16.19 ) Basic average common shares outstanding 93.2 72.7 81.8 72.5 Diluted average common shares outstanding 96.4 72.7 84.6 72.5 Cash dividends per common share $ — $ — $ — $ 0.10 See notes to consolidated financial statements. Amounts for prior periods have been recast for discontinued operations. 3 ARVINMERITOR, INC.CONDENSED CONSOLIDATED BALANCE SHEET(in millions) June 30, September 30, 2010 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 289 $ 95 Receivables, trade and other, net 808 694 Inventories 413 374 Other current assets 116 97 Assets of discontinued operations — 56 TOTAL CURRENT ASSETS 1,626 1,316 NET PROPERTY 414 445 GOODWILL 423 438 OTHER ASSETS 354 306 TOTAL ASSETS $ 2,817 $ 2,505 LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES: Short-term debt $ — $ 97 Accounts payable 838 674 Other current liabilities 475 411 Liabilities of discontinued operations — 107 TOTAL CURRENT LIABILITIES 1,313 1,289 LONG-TERM DEBT 1,019 995 RETIREMENT BENEFITS 1,070 1,077 OTHER LIABILITIES 324 310 EQUITY (DEFICIT): Common stock (June 30, 2010 and September 30, 2009, 94.1 and 74.0 shares issued and outstanding, respectively) 92 72 Additional paid-in capital 884 699 Accumulated deficit (1,222 ) (1,232 ) Accumulated other comprehensive loss (700 ) (734 ) Total equity (deficit) attributable to ArvinMeritor, Inc. (946 ) (1,195 ) Noncontrolling interest 37 29 TOTAL EQUITY (DEFICIT) (909 ) (1,166 ) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ 2,817 $ 2,505 See notes to consolidated financial statements. 4 ARVINMERITOR, INC.CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS(in millions) Nine Months Ended June 30, 2010 2009 (Unaudited) OPERATING ACTIVITIES CASH PROVIDED BY (USED FOR) OPERATING ACTIVITIES (See Note 9) $ 139 $ (341 ) INVESTING ACTIVITIES Capital expenditures (56 ) (94 ) Other investing activities 5 9 Net investing cash flows used for continuing operations (51 ) (85 ) Net investing cash flows provided by (used for) discontinued operations 16 (34 ) CASH USED FOR INVESTING ACTIVITIES (35 ) (119 ) FINANCING ACTIVITIES Borrowings (payments) on revolving credit facility, net (28 ) 181 Payments on accounts receivable securitization program, net (83 ) (33 ) Proceeds from debt issuance 245 — Repayment of notes (193 ) (83 ) Payments on lines of credit and other, net (14 ) (8 ) Net change in debt (73 ) 57 Proceeds from stock issuance 209 — Issuance and debt extinguishment costs (45 ) — Other financing activities (1 ) — Cash dividends — (8 ) Net financing cash flows provided by continuing operations 90 49 Net financing cash flows provided by discontinued operations — 8 CASH PROVIDED BY FINANCING ACTIVITIES 90 57 EFFECT OF CHANGES IN FOREIGN CURRENCY EXCHANGE RATES ON CASH AND CASH EQUIVALENTS — (18 ) CHANGE IN CASH AND CASH EQUIVALENTS 194 (421 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 95 497 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 289 $ 76 See notes to consolidated financial statements. Amounts for prior periods have been recast for discontinued operations. 5 ARVINMERITOR, INC.CONDENSED CONSOLIDATED STATEMENTS OFEQUITY (DEFICIT) AND COMPREHENSIVE INCOME (LOSS)(In millions, except per share amounts) Three Months Ended June 30, Nine Months Ended June 30, 2010 2009 2010 2009 (Unaudited) ArvinMeritor, Inc. Shareowners: COMMON STOCK Beginning balance $ 92 $ 72 $ 72 $ 72 Issuance of common stock — — 20 — Ending balance $ 92 $ 72 $ 92 $ 72 ADDITIONAL PAID-IN CAPITAL Beginning balance $ 883 $ 695 $ 699 $ 692 Issuance of common stock — — 180 — Issuance of restricted stock — — — (3 ) Equity based compensation expense 1 1 5 7 Ending balance $ 884 $ 696 $ 884 $ 696 ACCUMULATED DEFICIT Beginning balance $ (1,219 ) $ (1,054 ) $ (1,232 ) $ (16 ) Net income (loss) attributable to ArvinMeritor, Inc. (3 ) (164 ) 10 (1,174 ) Cash dividends (per share $0.10: 2009) — — — (8 ) Adjustment upon adoption of retirement benefits guidance — — — (20 ) Ending balance $ (1,222 ) $ (1,218 ) $ (1,222 ) $ (1,218 ) TREASURY STOCK Beginning balance $ — $ — $ — $ (3 ) Issuance of restricted stock — — — 3 Ending balance $ — $ — $ — $ — ACCUMULATED OTHER COMPREHENSIVE LOSS Beginning balance $ (666 ) $ (396 ) $ (734 ) $ (225 ) Foreign currency translation adjustments (36 ) 50 (2 ) (118 ) Employee benefit related adjustments — — — (3 ) Impact of sale of business — — 31 — Adjustments upon adoption of retirement benefits guidance — — — 9 Unrealized gains (losses) 2 8 5 (1 ) Ending balance $ (700 ) $ (338 ) $ (700 ) $ (338 ) TOTAL DEFICIT ATTRIBUTABLE TO ARVINMERITOR, INC. $ (946 ) $ (788 ) $ (946 ) $ (788 ) Noncontrolling Interests: Beginning balance $ 33 $ 50 $ 29 $ 75 Net income attributable to noncontrolling interests 4 20 11 10 Dividends declared or paid — (9 ) (3 ) (18 ) Divestitures — (18 ) — (18 ) Other adjustments — (17 ) — (23 ) Ending balance $ 37 $ 26 $ 37 $ 26 TOTAL DEFICIT $ (909 ) $ (762 ) $ (909 ) $ (762 ) COMPREHENSIVE INCOME (LOSS) Net income (loss) $ 1 $ (144 ) $ 21 $ (1,164 ) Foreign currency translation adjustments (36 ) 50 (2 ) (118 ) Impact of sale of business — — 31 — Employee benefit adjustments — — — (3 ) Adjustments upon adoption of retirement benefits guidance — — — 9 Unrealized gains (losses) 2 8 5 (1 ) Total comprehensive income (loss) (33 ) (86 ) 55 (1,277 ) Noncontrolling interests (4 ) (20 ) (11 ) (10 ) Comprehensive income (loss) attributable to ArvinMeritor, Inc. $ (37 ) $ (106 ) $ 44 $ (1,287 ) See notes to consolidated financial statements. 6 ARVINMERITOR, INC.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) 1. Basis of Presentation ArvinMeritor, Inc. (the "company" or "ArvinMeritor"), headquartered in Troy, Michigan, is a premier global supplier of a broad range of integrated systems, modules and components to original equipment manufacturers (“OEMs”) and the aftermarket for the commercial vehicle, transportation and industrial sectors. The company serves commercial truck, trailer, off-highway, military, bus and coach and other industrial OEMs and certain aftermarkets, and light vehicle OEMs. The consolidated financial statements are those of the company and its consolidated subsidiaries. Certain businesses are reported in discontinued operations in the consolidated statement of operations, statement of cash flows and related notes for all periods presented. Additional information regarding discontinued operations is discussed in Note 4. In the opinion of the company, the unaudited financial statements contain all adjustments, consisting solely of adjustments of a normal, recurring nature, necessary to present fairly the financial position, results of operations and cash flows for the periods presented. These statements should be read in conjunction with the company’s audited consolidated financial statements and notes thereto included in the Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2009. The results of operations for the nine months ended June 30, 2010, are not necessarily indicative of the results for the full year. The company’s fiscal year ends on the Sunday nearest September 30. The third quarter of fiscal years 2010 and 2009 ended on July 4, 2010 and June 28, 2009, respectively. All year and quarter references relate to the company’s fiscal year and fiscal quarters, unless otherwise stated. For ease of presentation, September 30 and June 30 are used consistently throughout this report to represent the fiscal year end and third quarter end, respectively. The company has evaluated subsequent events through August 4, 2010, the date that the consolidated financial statements were issued. 2. Shareowners’ Equity (Deficit) and Earnings per Share In March 2010, the company completed an equity offering of 19,952,500 common shares, par value of $1 per share, at a price of $10.50 per share. The proceeds of the offering of $200 million, net of underwriting discounts and commissions, were primarily used to repay outstanding indebtedness under the revolving credit facility and under the U.S. accounts receivable securitization program. The offering was made pursuant to a shelf registration statement filed with the Securities and Exchange Commission on November 20, 2009, which became effective December 23, 2009 (the “Shelf Registration Statement”), registering $750 million aggregate debt and/or equity securities that may be offered in one or more series on terms to be determined at the time of sale. Basic earnings per share is calculated using the weighted average number of shares outstanding during each period. The diluted earnings per share calculation includes the impact of dilutive common stock options, restricted stock, performance share awards and convertible securities, if applicable. A reconciliation of basic average common shares outstanding to diluted average common shares outstanding is as follows (in millions): Three Months Ended Nine Months Ended June 30, June 30, 2010 2009 2010 2009 Basic average common shares outstanding 93.2 72.7 81.8 72.5 Impact of restricted shares and share units 3.1 — 2.8 — Impact of stock options 0.1 — — — Diluted average common shares outstanding 96.4 72.7 84.6 72.5 At June 30, 2010, options to purchase 1.1 million shares of common stock were not included in the computation of diluted earnings per share because their exercise price exceeded the average market price for the period and thus their inclusion would be anti-dilutive. The potential effects of stock options and restricted shares and share units were excluded from the diluted earnings per share calculation for the three and nine months ended June 30, 2009 because their inclusion in a net loss period would reduce the net loss per share. Therefore, at June 30, 2009, options to purchase 1.9 million shares of common stock were excluded from the computation of diluted earnings per share. In addition, 1.3 million restricted shares and 2.9 million share units were also excluded from the computation of diluted earnings per share at June 30, 2009. The company’s convertible senior unsecured notes are excluded from the computation of diluted earnings per share, as the company’s average stock price during the quarter is less than the conversion price. 7 ARVINMERITOR, INC.NOTES TO CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) 3. New Accounting Standards New accounting standards to be implemented: In December 2008, the Financial Accounting Standards Board (FASB) issued guidance on defined benefit plans that requires new disclosures on investment policies and strategies, categories of plan assets, fair value measurements of plan assets, and significant concentrations of risk, and is effective for fiscal years ending after December 15, 2009, with earlier application permitted. Disclosures required by this guidance will be reflected in the company’s consolidated financial statements upon adoption. In June 2009, the FASB issued guidance on accounting for transfer of financial assets, which changes the requirements for recognizing the transfer of financial assets and requires additional disclosures about a transferor’s continuing involvement in transferred financial assets. The guidance also eliminates the concept of a “qualifying special purpose entity” when assessing transfers of financial instruments. As required, this guidance will be adopted by the company effective October 1, 2010. The company is currently evaluating the impact, if any, of the new requirements on its consolidated financial statements. In June 2009, the FASB issued guidance for the consolidation of variable interest entities (VIEs) to address the elimination of the concept of a qualifying special purpose entity. This guidance replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity with an approach focused on identifying which enterprise has the power to direct the activities of the variable interest entity, and the obligation to absorb losses of the entity or the right to receive benefits from the entity.
